DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/21 has been entered.
Response to Amendment
 In the amendment dated 7/19/21, the following has occurred: Claim 7 has been cancelled, and Claims 1 and 8 have been amended.
Claims 1-2, 4, 6, 8-12, 14-15, and 17-21 are pending.  Claim 2 is withdrawn from examination in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 7/19/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1, 4, 6, 8-12, 14-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Barde et al., WO 2011148518 (as cited in the IDS. Translation provided with IDS) in view of Watanabe et al., JP 4945884 (as cited in the IDS. Translation provided with IDS) and WO20111169 (hereinafter, US’253; relying on US20133166253 as English translation).
As to Claims 1, 6, 8, and 9:
Barde discloses an air-metal secondary battery comprising an electrode comprising a porous carbon material (see “… air cathode… has a porous structure… conductive material… include mesoporous carbon…”, [0023]-[0024]), wherein the porous carbon material has a specific surface area of 280 m2/g or more (see “… the surface area of conductive carbon is… more preferably from 500 to 1500 m2/g…”, [0024]). Barde further teaches that the air-metal secondary battery has a reduced charging voltage ([0010]), and discloses a charging voltage of less than 4.4 V (see “… around 4 to 4.2 V…”, [0048], example 1), wherein a preferred specific surface area range of 500-1500 m2/g, which would give an overall charging voltage range of between 3.7 V and 4.9 V (3.9 V to 4.9 V for 500 m2/g and 3.7 V to 4.7 V for 1,500 m2/g – as shown below, the table uses the formula as claimed in currently amended claim 1 as to calculate the voltage from the specific surface area.  For example, Barde discloses the surface area is 500 m2/g.  The claimed formula is aSBET+b <V<cSBET+d.  By plugging the surface area or SBET as 500 and a, b, c, and d as listed in the claim1, a V value of 3.9 and 4.9, respectively, were obtained).  Barde also discloses an example with a charging voltage range of about 4 to 4.2 V.
specific surface area SBET
500
m2/g
a
-0.0002
 
c
-0.0002
 
b
4
 
d
5
 
aSBET+b
3.9
V
cSBET+d
4.9
V


Barde does not disclose the structure of the porous carbon material. 
Watanabe teaches the production of a porous carbon material having nano-level structural regularity and porosity that is useful as electrode materials for lithium batteries ([0009]). Watanabe teaches that the porous carbon material is produced by a template method, has three-dimensional regularity, has pores arranged in a pattern forming a crystal structure macroscopically and has a pore distribution in the range of 280 nm (diameter [0039]) which is within the range of 2 nm to 300 nm, wherein the pores are macroscopically arranged in a face-centered cubic structure (preferred [0012]) and wherein the pores are macroscopically arranged in a pattern corresponding to a (111)-oriented face-centered cubic structure ([0007], [0015]). Watanabe further teaches that the ability to control the pore structure of the carbon produces more satisfactory physical properties ([0005]) and that by controlling the pore structure, it is also possible to freely control the area or the volume of the porous carbon material while maintaining the desired pore regularity ([0021]). 
Regarding “an inverse opal/opal-type porous carbon material” and “the porous carbon material has three-dimensional regularity, and the porous carbon material has pores arranged in a pattern forming a crystal structure macroscopically”, it is noted that the specification admits that JP 4945884 discloses a method to make an inverse opal/opal type porous carbon material with the same 3D crystal structure.  Thus, Per MPEP 2129 I., [a] statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to use carbon material of Watanabe in the as the electrode material of Barde because the carbon of Watanabe allows for good physical properties for the battery application, while allowing for control and regularity in the pore structure.

However, Watanabe does not further discloses a narrow range of 2-108 nm.
In the same field of endeavor, US’253 also discloses a cathode material for lithium air batteries having a porous structure with nano-level structure (Abstract) similar to that of Barde and Watanabe.  Furthermore, US’253 further discloses that the pore structure of the cathode porous material should be between 8 to 350 nm or more preferably 30 to 50 nm as to achieve a material with larger surface area, high porosity and excellent wettability [0077, 0101].
It would have been obvious to a person skilled at the time of the filing date to incorporate the taught range as to achieve the claimed range as taught by US’253 to the positive active material of modified Barde as to achieve a material with larger surface area, high porosity and excellent wettability [0077, 0101].
Additionally, it would have been obvious to a skilled artisan to adjust the porosity of Watanabe to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claims 4 and 17:
Barde does not disclose a pore volume of the porous carbon material. 
Watanabe teaches the production of a porous carbon material that has specific surface area of more than 280 m2/g (645 m2/g) and a pore volume of 2.08 cm3/g ([0044], Table 1 row 1) which is 
The limitation “wherein the porous carbon material is derived from a plant” relates to a product by process limitation.  As, patentability is determined not by the claimed method steps, but by the structure of the product implied by the steps (MPEP 2113, I.). In this case the claims seem to imply a porous carbon material, Barde discloses such a structure.
Regarding claim 5, limitation “the porous carbon material is made from a plant-derived material with a silicon content of 5% by mass 30 or more” relates to a product by process limitation. As, patentability is determined not by the claimed method steps, but by the structure of the product implied by the steps (MPEP 2113 I.). In this case the claims seem to imply a porous carbon material, Barde discloses such a structure.
As to Claims 10, 11, and 12:
Watanabe discloses that the pores are continuously arranged ([0007], [0011]), the pores have a spherical shape or a substantially spherical shape, ([0007], [0039]) and the porous carbon material is made from a starting material with which a non-graphitizable carbon material or a graphitizable carbon material can be obtained ([0007], [0031]).
As to Claim 14:

As to Claim 15:
Barde discloses that the primary particle diameter/size is 50 nm or less [0016].
Barde does not disclose the same range.
However, it would have been obvious to a person skilled in the art at the time of the invention to modify the range of Barde as to achieve the same claimed range because decreasing the diameter of the electrode material increases the specific surface area which allow more chemical reaction to occur in the electrode.
Additionally, it would have been obvious to a skilled artisan to adjust diameter of Barde to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 18:
Barde discloses the average charging voltage of less than 4.4 V (around 4 to 4.2 V [0048], example 1).
Barde does not disclose the same range.
It would have been obvious to a skilled artisan at the time of the invention to adjust charging voltage of Barde to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In 
As to Claims 19-21:
	Barde discloses the preferred specific surface area range of 500-1500 m2/g, which would give an overall charging voltage range of between 3.7 V and 4.9 V (3.9 V to 4.9 V for 500 m2/g and 3.7 V to 4.7 V for 1,500 m2/g – as shown below, the table uses the formula as claimed in currently amended claim 1 as to calculate the voltage from the specific surface area.  For example, Barde discloses the surface area is 500 m2/g.  The claimed formula is aSBET+b <V<cSBET+d.  By plugging the surface area or SBET as 500 and a, b, c, and d as listed in the claim1, a V value of 3.9 and 4.9, respectively, were obtained).
	Even though Barde does not disclose the exact claimed range, Barde discloses ranges that at least overlaps the claimed range.
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the range of Barde as to achieve claimed range as Barde teaches that higher specific area can lead to higher reaction area and charging voltage can be modified as to accommodate the application that is being used.  
Furthermore, it would have been obvious to a skilled artisan to adjust the ranges of Barde to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re .

Response to Arguments
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive. 
Applicant’s main contention is that the cited art does not disclose the new limitation as recited in amended claim 1.  As noted above, regarding “an inverse opal/opal-type porous carbon material” and “the porous carbon material has three-dimensional regularity, and the porous carbon material has pores arranged in a pattern forming a crystal structure macroscopically”, it is noted that the specification admits that JP 4945884 discloses a method to make an inverse opal/opal type porous carbon material with the same 3D crystal structure.  Thus, Per MPEP 2129 I., [a] statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations.
In the same field of endeavor, US’253 also discloses a cathode material for lithium air batteries having a porous structure with nano-level structure (Abstract) similar to that of Barde and Watanabe.  Furthermore, US’253 further discloses that the pore structure of the cathode porous material should be between 8 to 350 nm or more preferably 30 to 50 nm as to achieve a material with larger surface area, high porosity and excellent wettability [0077, 0101].
It would have been obvious to a person skilled at the time of the filing date to incorporate the taught range as to achieve the claimed range as taught by US’253 to the positive active material of modified Barde as to achieve a material with larger surface area, high porosity and excellent wettability [0077, 0101].
Additionally, it would have been obvious to a skilled artisan to adjust the porosity of Watanabe to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges 
For the reasons above, applicant's arguments have been fully considered but they are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723